Citation Nr: 1142089	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  08-02 305	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for arthritis of the bilateral sacroiliac joint, fusion, with degenerative changes of L5-S1, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In the October 2011 Informal Hearing Presentation, the Veteran's representative specifically requested that a claim of entitlement to service connection for hypertension, to include as due to herbicide exposure be referred for development. 
Accordingly, the issue of entitlement to service connection for hypertension, to include as due to herbicide exposure has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this claim, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

A review of the claims file reflects that a remand is necessary before a decision on the merits of the claim can be reached.  

The Veteran was last afforded a VA examination to assess the service-connected disability at issue in September 2007.  In his December 2007 notice of disagreement, the Veteran indicated that his disability had worsened in severity.  Where there is evidence that a service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence that addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Associated with the claims file are VA outpatient treatment reports dated from October 2005 to November 2006.  The Veteran's representative indicated in an October 2011 informal hearing presentation that there may be additional VA treatment records.  Any VA outpatient treatment reports dated after November 2006 should be obtained and associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records dated after November 2006.

2.  After the above development has been completed, schedule the Veteran for a VA examination to determine the current severity of his arthritis of the bilateral sacroiliac joint, fusion, with degenerative changes of L5-S1, to include orthopedic and neurological findings.  The examiner should review the claims file and note that review in the report.  Any indicated studies should be performed.  The examination report must provide a complete rationale for all opinions.  The examiner is requested to provide the following information:

(a)  Identify and describe in detail all residuals attributable to the Veteran's service-connected arthritis of the bilateral sacroiliac joint, fusion, with degenerative changes of L5-S1.

(b)  Report range of motion measurements for the thoracolumbar spine in degrees.  Identify any objective evidence of pain, and the degree at which pain begins.  

(c)  Indicate whether the Veteran demonstrates ankylosis (favorable or unfavorable) of the entire thoracolumbar spine.  

(d)  Note any pain, weakened movement, excess movement, excess fatigability, or incoordination on movement.  Describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.
The examiner should assess the additional functional impairment in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate.  If there is no pain, limitation of motion, or other limitation of function, that should be noted in the report.

(e)  Identify all neurological residuals relating to the Veteran's arthritis of the bilateral sacroiliac joint, fusion, with degenerative changes of L5-S1, to include any bowel or bladder impairment.  With regard to any neurological disability resulting from the service-connected arthritis of the bilateral sacroiliac joint, fusion, with degenerative changes of L5-S1, the specific nerve affected should be specified, and the degree (mild, moderate, moderately severe, or severe) of impairment shown.

(f)  Report whether the Veteran has had any incapacitating episodes as a result of his service-connected arthritis of the bilateral sacroiliac joint, fusion, with degenerative changes of L5-S1 and the frequency of incapacitating episodes.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

(g)  Describe the impact the Veteran's service-connected arthritis of the bilateral sacroiliac joint, fusion, with degenerative changes of L5-S1 has on his employability.

3.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


